(QUEST DIAGNOSTICS LOGO) [questcolorlogo.jpg]

Exhibit 10.10

QUEST DIAGNOSTICS INCORPORATED
PERFORMANCE SHARE AWARD AGREEMENT
(2006 – 2008 Performance Period)

This Performance Share Award Agreement (the “Share Agreement”) dated as of
February 15, 2006 (the “Grant Date”) is by and between Quest Diagnostics
Incorporated, 1290 Wall Street West, Lyndhurst, NJ 07071 (the “Company”) and
Hagemann, Robert (the “Employee”).

 

 

1.

Conditions. This Share Agreement is subject in all respects to the Company’s
Amended and Restated Employee Long-Term Incentive Plan (the “Plan”), the
applicable terms of which are incorporated herein by reference. Terms not
defined in this Share Agreement shall have the meaning ascribed in the Plan. The
Employee acknowledges that he/she has read the terms of the Plan. This Share
Agreement shall become void and the underlying grant will be revoked unless this
document is executed by the Employee and returned by mail to the Executive
Compensation Department to the attention of Lisa Zajac (1290 Wall Street West –
5th Floor, Lyndhurst, NJ 07071) within thirty (30) days from the date of
transmittal to the Employee.

 

 

2.

Calculation of Potential Award. The Employee shall be eligible to vest in shares
of the Company’s stock as provided in this section (shares that have so vested,
“Vested Shares”).

 

 

 

Employee’s Target Performance Shares: 22,667

 

 

 

Performance will be measured over the Performance Period using Baseline Year
results and Final Year results for the Company as well as for the companies in
the Comparator Peer Group (see Appendix A for these defined terms). After the
Final Year of the Performance Period, the results of each company in the
Comparator Peer Group will be arrayed from highest to lowest. The Company’s
results will then be compared to that of the Comparator Peer Group and, based on
the Company’s relative position in this array; Vested Shares will be awarded
based upon the following formula:


 

 

 

--------------------------------------------------------------------------------

Performance Relative to Peers *

 

“Earnings Multiple”* multiplied by
Target Performance Shares = Vested Shares

--------------------------------------------------------------------------------

Greater Than or Equal to 85th%ile

 

2 x Target Performance Shares = Vested Shares

Equal to 55th%ile

 

1 x Target Performance Shares = Vested Shares

Less Than or Equal to 25th%ile

 

0 x Target Performance Shares = 0 Shares

--------------------------------------------------------------------------------

 

 

 

*Intermediate Performance and resulting Earnings Multiple will be interpolated.

For example, if the Company’s EPS Compound Annual Growth Rate (CAGR) from fiscal
year 2005 to fiscal year 2007 is at the 70th %ile relative to the companies in
the S&P500 Healthcare Index, an Earnings Multiple of 1.5 will be applied to the
Target Performance Shares to calculate the Vested Shares.

 

 

 

3.

Adjustments to Target Performance Shares: The Target Performance Shares will
only be adjusted on a pro rata basis in the event either of the following occur:

 

 

 

 

(a)

the Employee’s employment with the Company ends prior to the end of the
Performance Period, except if for death, disability (as defined in Section
22(e)(3) of the Internal Revenue Code), or retirement (defined as termination
after the Employee attains age sixty and with the consent of the Company). In
that event, the Target Performance Shares will be pro-rated by dividing the
number of full months served by the Employee during the Performance Period by
the number of months in the Performance Period (“Pro Ration Factor”). At the end
of the Performance Period, the Vested Shares will be calculated based on the
product of the

1of 4

--------------------------------------------------------------------------------




2006 Incentive Stock Agreement

 

 

 

 

 

target Performance Shares, the Pro Ration Factor and the Earnings Multiple; or

 

 

 

 

(b)

the Employee’s employment with the Company ends prior to the end of the
Performance Period as a result of a separation which would entitle the Employee
to severance benefits under the Company’s Severance Policy or an employment
agreement between such Employee and the Company. In that event, the Target
Performance Shares will be pro-rated by adding the number of full months served
by the Employee during the Performance Period plus twelve (but not to exceed the
number of months remaining in the Performance Period) and then dividing that
total by the number of months in the Performance Period (“Severance Pro Ration
Factor”). At the end of the Performance Period, the Vested Shares will be
calculated based on the product of the Target Performance Shares, the Severance
Pro Ration Factor and the Earnings Multiple.

 

 

 

4.

Vesting and Exceptions to Vesting:

 

 

 

 

Subject to the exception enumerated at the end of this Section 4, the Employee
will vest at the end of the Performance Period. Vested Shares, net of required
tax withholding as described in Section 8 below, will be transferred into the
Employee’s account at the Company’s dedicated broker by March 15 after the
Performance Period ends.

 

 

 

 

In the event a Change in Control of the Company occurs prior to the end of the
Performance Period (or prior to the determination of the final approved Earnings
Multiple), then, upon the consummation of such transaction, a number of Vested
Shares will be delivered to the Employee equal to the greater of: (1) the Target
Performance Shares (as pro rated, if applicable, pursuant to section 3 above) or
(2) the number of Performance Shares that would be Vested Shares had the
calculation been based on the Performance Period including the most recent
fiscal year end results of the Company and the companies in the Comparator Peer
Group. For purposes of this Share Agreement, Change of Control shall mean and
shall be deemed to occur if and when:

 

 

 

 

(a)

Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 40% of more of the
combined voting power of the Company’s then outstanding securities; or

 

 

 

 

(b)

The individuals who, as of the grant date, constituted the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual (other than any
individual whose initial assumption of office is in connection with an actual or
threatened election contest (as such term is used in Rule 14a-11 of Regulation A
promulgated under the Securities Exchange Act of 1934)), becoming a director
subsequent to the Grant Date, whose election, or nomination for election by the
stockholders of the Company, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board, shall be considered as though
such individual was a member of the Incumbent Board; or

 

 

 

 

(c)

Shareholders of the Company approve an agreement, providing for (a) a
transaction in which the Company will cease to be an independent publicly owned
corporation, or (b) the sale or other disposition of all or substantially all of
the Company’s assets, or (c) a plan of partial or complete liquidation of the
Company.

2 of 4

--------------------------------------------------------------------------------




2006 Incentive Stock Agreement

 

 

 

 

The Employee will not vest and will forfeit all Performance Shares if, either:

 

 

 

 

(x)

The Employee was terminated for Cause where “Cause” shall be defined as the
Employee committing any act that shall or could cause the Company to suffer
financial harm or damage to its reputation (either before or after termination
of employment) through (i) dishonesty, (ii) violation of law in the course of
the Employee’s employment or violation of the Company’s Corporate Compliance
Manual and compliance bulletins or other written policies, or (iii) material
deviation from the duties owed the Company by the Employee; or

 

 

 

 

(y)

The Employee breached any restrictive covenants of his or hers that may be in
place. The Employee understands and acknowledges that he or she is a key
employee of the Company which was a reason, in part, for being provided with
this Grant, and, as such, may have restrictive covenants in place. Forfeiture
under this subsection (b) shall not constitute a release of any claim that the
Company may have for damages, past, present, or future in respect of any such
breach.

 

 

 

 

If prior to the end of the Performance Period, the Employee’s employment status
in the Company is changed such that the Employee will no longer be eligible to
receive performance shares pursuant to the Equity Award Eligibility Policy of
the Company as in effect on the date hereof and attached as Appendix B to this
Agreement and such changed status continues for a consecutive 90-day period,
then, notwithstanding any other provision in this Agreement to the contrary, the
Target Performance Shares will be pro-rated by dividing (x) the number of full
months served by the Employee during the Performance Period through such 90th
day (not to exceed 36) by (y) the number of months in the Performance Period
(“Pro Ration Factor”). At the end of the Performance Period, the Vested Shares
will be calculated based on the product of the Target Performance Shares, the
Pro Ration Factor and the Earnings Multiple. The balance of the Target
Performance Shares will be forfeited.


 

 

5.

Executive Share Ownership Guidelines: If the Employee has been designated as a
participant in the Company’s Executive Share Ownership Guidelines, which have
been established by the Compensation Committee of the Board of Directors, Vested
Shares earned by the Employee (net of tax withholdings) pursuant to this Share
Agreement would qualify under and are subject to such guidelines.

 

 

6.

Non-Transferability. Except pursuant to the laws of descent and distribution,
the Performance Shares described in this Share Agreement may not be sold,
assigned, transferred, pledged or otherwise encumbered by or on behalf of or for
the benefit of the Employee. Unless otherwise provided at the time of delivery
of the Vested Shares to the Employee, the Vested Shares may be so sold,
assigned, transferred, pledged or encumbered.

 

 

7.

Interpretation. Any dispute, disagreement or matter of interpretation which
shall arise under this Share Agreement shall be finally determined by the
Company’s Compensation Committee in its absolute discretion.

 

 

8.

Taxes: Any Vested Shares under this program will be considered taxable income
and subject to tax and tax withholdings as appropriate. The Company will reduce
the number of Vested Shares to be delivered to the Employee by the amount of the
taxes due (with the shares valued at the average of the high and low selling
prices on the date of delivery of the Vested Shares).

 

 

9.

Governing Law. This Share Agreement and all rights hereunder shall be governed
by, and construed and interpreted in accordance with, the laws of the state of
New Jersey applicable to contracts made and to be performed entirely within such
state.

3 of 4

--------------------------------------------------------------------------------




2006 Incentive Stock Agreement

 

 

 

10.

Acknowledgements. By execution of this Share Agreement, the Employee agrees that
he/she has received and reviewed a copy of:

 

 

 

 

(a)

the Prospectus (link to Prospectus:

 

 

http://questnet1.qdx.com/Business_Groups/Legal/policies/stock_Grant/stock_Grant.htm)
relating to the Company’s Amended and Restated Employee Long-Term Incentive
Plan;

 

 

 

 

(b)

the Quest Diagnostics Incorporated 2004 Annual Report (link to 2005 Annual
Report:

 

 

http://www.corporate-ir.net/ireye/ir_site.zhtml?ticker=DGX&script=700to
Shareholders and Form 10-K);

 

 

 

 

(c)

the Company’s Policy for Purchasing and Selling Securities (“the Policy”) (link
to Trading Policy:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm.) The
Employee further agrees to fully comply with the terms of the Policy;

 

 

 

 

(d)

the Company’s Executive Share Ownership Guidelines (link to guidelines:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm); and

 

 

 

 

(e)

the Company’s Equity Award Eligibility Policy attached hereto as Appendix B.

EMPLOYEE:

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

Hagemann, Robert

 

4 of 4

--------------------------------------------------------------------------------



Appendix A
QUEST DIAGNOSTICS INCORPORATED
PERFORMANCE SHARE AWARD AGREEMENT
2006 – 2008 Performance Period

Baseline Year – Results for Fiscal Year 2005 for the Company and each company in
the Comparator Peer Group.

 

 

 

 

•

Fiscal Year refers to the year during which the last full month occurs in each
company’s annual reporting period. For the Company and most companies in the
Comparator Peer Group, the Fiscal Year 2005 ended in December. For certain other
companies, the Fiscal Year ended during other months in 2005.

Final Year – Fiscal Year 2008 for the Company and each company in the Comparator
Peer Group.

Performance Period – The Performance Period will run from January 1, 2006
through December 31, 2008, the Final Year for the Company (and corresponding
Peer Group fiscal years).

Performance Goal(s) - Compound Annual Growth Rate (CAGR) in Fully-Diluted
Earnings Per Share for the Company and each company in the Comparator Peer Group
from the Baseline Year to the Final Year (i.e., for Fiscal Years 2006, 2007 and
2008).

 

 

 

 

•

For the 2005 Baseline Year only, the Pro Forma Fully-Diluted Earnings Per Share
reported in the Footnotes to the Financial Statements for the Company and each
company in the Comparator Peer Group will be used. The Pro Forma Fully-Diluted
Earnings Per Share includes the compensation cost of stock option and other
equity awards. For Fiscal Years beginning in 2006, the reported Fully-Diluted
Earnings Per Share results will include the annual compensation cost of each
company’s equity awards.

 

 

 

 

•

If any company in the Peer Group has not publicly reported its Fully Diluted
Earnings Per Share by February 28, 2009, its CAGR will be computed as of its
most recent quarterly report.

Comparator Peer Group – The Comparator Peer Group is comprised of the companies
in the Standard & Poors 500 Healthcare Index as of December 31, 2008.

 

 

 

 

•

Excluded from the list of companies in the Comparator Peer Group will be those
companies reporting a negative EPS in the Baseline Year since calculating CAGR
will not be possible for these companies.


--------------------------------------------------------------------------------



2006 Incentive Stock Agreement

Appendix B
Quest Diagnostics Incorporated
“Equity Award Eligibility Policy”

Option Eligibility

 

 

 

•

Unreduced Work Schedule

•

One of the following salary grades:

 

•

Corporate VP or Higher

 

•

Salary Grade 53 or Higher

 

•

Research & Development - Grade RD6 or Higher

 

•

Medical Director - Grade MD2

For employees whose salary is administered outside the standard Quest structure
(i.e., MedPlus, International, Clinical Trials Europe), a Quest Diagnostics
salary grade has been assigned consistent with the above requirements. This
grade is stored within the Company’s Stock Administration System.

IMPORTANT: Meeting the criteria for “Option Eligibility” does not guarantee an
award. All grants are subject to a separate approval process.

--------------------------------------------------------------------------------